Lewis, J.,
A hearing was this day had on the petition filed for ouster of Ray Pembridge from office as school director of the Township of South Abington. Several witnesses were called on the part of the petitioners who testified that the respondent, Ray Pembridge, was no longer a resident of said district, and that he had removed therefrom to Tamaqua, Pa., sometime in February 1934. It was further testified that his wife and child sometime after the removal of the said Ray Pembridge had also removed to Tamaqua, and that some of the furniture owned by respondent was also moved to the same place. However, it was admitted by several witnesses that since his alleged removal he had attended all the regular meetings of the school hoard with one exception.
The respondent admits that he secured employment sometime in February *3191934 at Tamaqua, and that about a month after he was joined by his wife and child. He further testified that this employment and residence at Tamaqua were only temporary, and that he had not abandoned his home in Chinchilla in said township, as alleged by the petitioners, and that during many of the weekends since his departure from said township he resided at his former home in Chinchilla.
From the testimony, it appears that shortly after he secured such employment certain relatives of his were permitted to occupy his residence in Chinchilla during such temporary absence. He asserts that his permanent home is still in said township.
From all the evidence in the ease we do not feel that we are warranted in removing said Ray Pembridge from said office.
Now, therefore, July 18, 1934, the proceedings are dismissed at the cost of the petitioners.